DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-6) in the reply filed on Nov. 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (J of Bone & Mineral Res, 2003).
The claims are directed to compositions including mesenchymal stem cells (MSCs) that express at least 10 pg CD146/ 106 cells.  
Shi et al. teach isolation of human bone marrow stromal stem cells (BMSSC) and dental pulp stem cells (DPSCs) Cells were first isolated using STRO-1, then the STRO-1+ cells were isolated using fluorescence-activated cell sorting (FACS) for CD146.  (Abstract, pg. 697, “Materials and Methods”).  
	As Shi et al. teach a population of cells that is approximately 100% CD146+, the claimed ratio of cells – 10 pg/106 cells, 12 pg/106 cells (claim 2), 15pg/106 cells (claim 3), 18pg/106 cells (claim 4) is present in the composition taught by Shi et al.  
	With respect to claim 5, Shi et al. teach the BMSSCs and DPSCs are from human.  (pg. 697, “Materials and Methods: Tissue samples”).   
	With respect to claim 6, Shi et al. teach that the BMMSCs and DPSCs were expanded in vitro and then transplanted into immunocompromised mice.  (pg. 701, 1st col., 1st para.).  This inherently teaches the inclusion of an acceptable pharmaceutical carrier, as the transplantation would require the addition of saline, sterile water or another acceptable pharmaceutical carriers.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached at 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1631